United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD,
SAFETY & INSPECTION SERVICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0004
Issued: June 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2015 appellant, through counsel, filed a timely appeal from an April 24,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability on August 24, 2010, causally related to a March 7, 1983 employment injury.

1

Appellant, through counsel, also timely requested oral argument before the Board, pursuant to 20 C.F.R.
§ 501.5(b). However, by letter dated December 14, 2015, appellant withdrew her request.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a May 3, 2007 decision, the Board
affirmed OWCP’s decision dated August 29, 2005.3 The Board found that OWCP met its burden
of proof to terminate wage-loss compensation and medical benefits, effective
November 29, 2004. The Board also found that appellant did not establish that she had any
continuing disability after November 29, 2004. The facts and history of the case as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are set forth
below.
On March 18, 1983 appellant, a 32-year-old food inspector filed a traumatic injury claim
(Form CA-1) alleging that on March 7, 1983 she sustained an injury to her sternum when was
examining a steer head. OWCP accepted the claim for strain and separation at costa sternal
junction and paid appropriate compensation. Appellant stopped work on March 8, 1983.
Appellant continued to pursue her claim and, in a decision dated August 24, 2010,
OWCP expanded appellant’s claim to include sprain of the chondrosternal joint, left
sternoclavicular joint strain, and left fifth, sixth and seventh rib fracture.4
Appellant was followed by Dr. Gary Okamura, a Board-certified orthopedist. On
April 11, 2011 Dr. Okamura treated appellant for a left sternoclavicular joint anterior dislocation.
He noted a March 15, 2011 MRI scan arthrogram showed tendinosis and evidence of a superior
labral tear. Dr. Okamura diagnosed left shoulder superior labrum anterior posterior (SLAP) tear
and partial versus full thickness rotator cuff tendon tear. He noted since appellant had a rib
fracture in the sternoclavicular joint it was possible that she sustained shoulder injuries and he
believed this was a workers’ compensation injury. Dr. Okamura recommended surgery.
Appellant was also treated for neck, chest, and left shoulder pain by Dr. D. Scott
McCaffrey, Board-certified in occupational medicine. In reports dated December 3, 2010 to
March 1, 2011, she reported being a meat inspector and indicated that she was injured in four
different workers’ compensation accidents dating since 1983 that involved her left shoulder, left
rib separation, and back. Appellant presented with neck and bilateral knee pain, aching left
shoulder, pain radiating down the left arm, pain in the chest, and pain in the left rib region.
Dr. McCaffrey noted findings of decreased cervical spine range of motion, significant right
3

Docket No. 06-0810 (issued May 3, 2007), petition for recon. denied (issued November 26, 2007). This was
developed under File No. xxxxxx472. Under File No. xxxxxx056 appellant injured her left shoulder at work on
October 22, 1980. OWCP accepted for left shoulder girdle strain and left pectoralis major muscle strain. Appellant
also filed a claim for an injury sustained in a fall at work on October 14, 1982, which OWCP accepted for multiple
contusions of the ribs, File No. xxxxxx772. These claims were consolidated into the current claim before the Board
File No. xxxxxx472.
4

OWCP determined that there was a conflict of opinion between appellant’s treating physician, Dr. Christopher
Ryan, a treating Board-certified physiatrist, and Dr. Jeffrey J. Sabin, an OWCP referral physician examiner and
Board-certified orthopedic surgeon, on this issue as to whether appellant had objective findings of chondrosternal
sprain, chronic sprain of the acromioclavicular and sternoclavicular joints, and cervical sprain with cervical disc
displacement and if so, whether these conditions were work related. To resolve the conflict OWCP referred
appellant to Dr. Gabriel Ma, a Board-certified orthopedist, who issued a report dated May 24, 2010. Dr. Ma opined
that the following conditions were causally related to appellant’s employment injury: sprain of the chondrosternal
joint, left sternoclavicular joint strain, and left 5th, 6th, and 7th rib fracture.

2

shoulder range of motion loss, left shoulder hypertrophy, and tenderness over the
acromioclavicular (AC) joint. He diagnosed left shoulder sprain with persistent residuals, rule
out internal derangement, acute and chronic costochondritis left greater than right, and left
sternoclavicular joint sprain. Dr. McCaffrey noted that appellant’s job status was unchanged, she
continued to be significantly impaired, and activities of daily living were affected. He noted that
appellant was off duty.
On January 25, 2011 Dr. McCaffrey released appellant to modified duty.
In a March 1, 2011 report, Dr. McCaffrey noted that appellant’s activities were very
restricted. On March 29 and April 26, 2011 he indicated that a left shoulder MRI scan revealed a
labrum tear, rotator cuff tendinosis and mild degenerative changes. Dr. McCaffrey diagnosed
left shoulder superior labrum tear, rotator cuff tendinosis, left sternoclavicular joint sprain,
costochondritis and multiple broken ribs, a single rib nonunion, and chronic pain syndrome. He
recommended acupuncture for chronic pain and left shoulder physical therapy. Dr. McCaffrey
indicated that appellant’s job status was unchanged. On July 14, 2011 he noted appellant’s
complaints of chronic shoulder, back, knee, foot, and chest pain. Appellant reported working
light duty and noted her activities of daily living were affected. Dr. McCaffrey noted that
appellant was scheduled for right shoulder surgery on July 20, 2011.5 He noted that she was off
duty.
On July 10, 2011 appellant submitted a Form CA-7 claim for compensation, for total
disability for the period August 24, 2010 to July 10, 2011.
In a letter dated August 19, 2011, OWCP requested that appellant submit additional
information to support her claim for compensation. It requested that she submit medical
evidence establishing that total disability was due to the accepted conditions for the period
claimed.
Appellant submitted reports from Dr. McCaffrey dated August 4 and 18, 2011, noting
appellant’s treatment for left shoulder, neck, back, and chest pain. Diagnoses included: left
shoulder superior labrum tear and rotator cuff tendinosis, left sternoclavicular joint sprain,
costochondritis, multiple broken ribs with a single rib nonunion, chronic pain syndrome, and
history of breast cancer. Dr. McCaffrey noted that appellant recently had right shoulder surgery
and was off duty.
Appellant submitted a September 16, 2011 report from Dr. Ryan who noted a history of
appellant’s injury and medical treatment. Dr. Ryan noted that he last saw appellant in 2005. He
noted degenerative abnormality of the sternoclavicular joints, nonunion fracture of the sixth rib,
abnormality in the AC joint, and arthritic sternoclavicular joint changes. Dr. Ryan indicated that
appellant continued to have residual effects of her injury that occurred years ago which resulted
in the sternoclavicular arthritic changes and the nonunion of the sixth rib fracture. He opined
that to a reasonable degree of medical certainty, she remained disabled from the job of meat
inspector. Dr. Ryan noted that appellant continued to have objective evidence of arthritis. He
noted that as long as she stayed within her restrictions, which disabled her from the meat

5

No report of this surgery is in the record. OWCP did not authorize the procedure.

3

inspector position, she would remain relatively asymptomatic. If appellant returned to her job,
he opined that she would become more disabled.
On August 22, 2012 Dr. Okamura performed an authorized left shoulder arthroscopic
SLAP repair, including decompression and extensive debridement of partial articular side of the
rotator cuff tendon tear.
On October 12, 2012 appellant, through counsel, requested a status update on her Form
CA-7, claim for compensation, for the period commencing on August 24, 2010.
On February 8, 2013 appellant was treated by Dr. Xuong K. Tang, an osteopath, for a left
shoulder injury that occurred on March 7, 1983 which caused neck, midback, chest, left
shoulder, clavicle, and bilateral knee pain. Dr. Tang noted that appellant’s symptoms improved
until she underwent bilateral mastectomies in July 2008 when she experienced pain in the lateral
area of her left rib cage in the area of her former fractures. Appellant reported sternal pain since
the surgery around the incisions of surgery. Dr. Tang noted findings of antalgic gait, restricted
range of motion of the bilateral shoulders, lumbar spine and left hip, and tenderness over the
fifth, sixth, and seventh rib. He diagnosed right rotator cuff repair, SLAP lesions, closed fracture
of two ribs and left nonunion, cervical spondylosis without myelopathy and osteoarthrosis.
In a decision dated July 1, 2013, OWCP denied appellant’s claim for compensation for
temporary total disability and left shoulder surgery beginning August 22, 2012. It also advised
that the authorization for the left shoulder SLAP was rescinded as the medical evidence of record
did not demonstrate that the surgery and associated disability was causally related to the
March 7, 1983 work injury.
In a letter dated July 2, 2013, OWCP informed appellant that no further action would be
taken on the Form CA-7, claim for compensation, beginning August 24, 2010, based on the
newly accepted conditions.
In a letter dated July 26, 2013, appellant requested that OWCP develop her claim and
issue a decision on whether the newly accepted additional conditions resulted in disability. On
September 11, 2013 she requested reconsideration of the July 1, 2013 OWCP decision.
Appellant asserted that the surgery was improperly rescinded after it was performed.
On October 11, 2013 appellant requested that her claim be expanded to include Tietze’s
syndrome. She submitted a report from Dr. McCaffrey dated October 11, 2013 who noted that
Tietze’s syndrome was a chronic condition of recurrent inflammation of the costochondral joints
associated with local swelling and it is the result of the initial dislocation and strain. In an
October 14, 2011 report, Dr. McCaffrey opined that appellant’s left shoulder structural multiple
muscle, tendon, labral injuries were directly related to her work environment and the injury and
injuries which occurred on March 7, 1983.
On December 5, 2013 OWCP vacated the decision dated July 1, 2013. It indicated that
the expenses and the disability related to the August 22, 2012 surgery would be paid.6

6

Appellant subsequently received wage-loss compensation beginning August 22, 2012.

4

OWCP, on January 10, 2014, requested that appellant submit additional information to
support her claim, including medical evidence showing that the claimed disability was due to the
accepted condition from August 24, 2010 to July 10, 2011.
Appellant submitted a January 14, 2014 report from Dr. McCaffrey who treated her for
chronic left shoulder, neck, and chest/rib pain, causally related to the March 7, 1983 work injury.
He noted appellant was status post arthroscopic repair on August 22, 2012. He repeated previous
diagnoses and noted appellant was off duty. In February 11 and March 11, 2014 reports,
Dr. McCaffrey noted that appellant reported being a meat inspector and that she was injured in
four different work accidents involving her left shoulder, left rib separation, and back. He noted
findings of decreased range of motion of the lumbar spine and significant range of motion loss in
the left shoulder. Dr. McCaffrey diagnosed left rotator cuff, status post repair, left SLAP lesion,
cervical spondylosis without myelopathy, primary localized osteoarthrosis of the lower leg and
enthesopathy of the hip region, sleep disturbance, Tietze’s disease and strain of the
sternoclavicular joint, status post separation. He referred appellant to anesthesiology for nerve
blocks and noted appellant was off duty.
Appellant submitted a form report dated February 19, 2014, prepared by Dr. Rosalyn
Cheng, a Board-certified radiologist, who noted that appellant was injured on March 7, 1983 and
sustained a partial tear of the rotator cuff and articular cartilage disorder of the left shoulder.
Dr. Cheng noted that the accident did not result in disability from work. A February 6, 2014
MRI scan arthrogram of the left shoulder revealed evidence of prior labral repair, full thickness
cartilage loss over the superior glenoid and humeral head, minimal articular sided fraying of the
distal supraspinatus tendon, mild tendinosis of the long head bicipital tendon, and mild clavicular
joint degenerative change.
On April 8, 2014 OWCP notified appellant that evidence of record indicated a possibility
of a recurrence in her case beginning August 24, 2010. It noted that the August 29, 2005
termination of benefits and the August 24, 2010 acceptance of additional conditions, specifically,
sprain of the chondrosternal joint, left sternoclavicular joint strain, and left fifth, sixth, and
seventh rib fracture. OWCP noted that appellant’s case remained open for medical treatment for
these conditions. It requested that she respond to a questionnaire and submit additional medical
evidence including treatment from August 10, 2005 to December 2, 2010.
On May 28, 2014 appellant asserted that she was unable to obtain medical treatment from
August 5 to December 2, 2010 because her claim was in denied status. She submitted a copy of
Dr. Ma’s May 24, 2010 referee medical report. Dr. Ma opined that a chondrosternal sprain was
suggested by appellant’s subjective complaints of pain and tenderness to palpation over the left
chondrosternal junction areas. She indicated that this condition would have essentially resolved
in six to eight weeks. Dr. Ma did not find any current objective clinical findings that would
relate chronic AC joint sprain to appellant’s work injury. She noted that appellant had subjective
complaints of pain and tenderness in the left sternoclavicular joint. Dr. Ma indicated that
objective findings of a strain of the left sternoclavicular joint could be found on the CT scan
which revealed slight arthritic changes consistent with previous injury. She opined that imaging
studies of the chest were consistent with previous fracture of the left fifth, sixth, and seventh ribs
with solid healing of the fifth and seventh ribs and residual nonunion of the sixth rib.

5

In a decision dated August 5, 2014, OWCP denied appellant’s claim for a recurrence,
finding that the evidence was insufficient to establish that she was disabled due to a material
change or worsening of appellant’s accepted work-related conditions.
On September 2, 2014 appellant’s counsel requested an oral hearing which was held
before an OWCP hearing representative on March 9, 2015. Appellant submitted a July 25, 2014
report from Dr. Okamura who noted that appellant was status post left shoulder SLAP repair.
Dr. Okarmura advised that a February 6, 2014 MRI scan revealed some sonic postoperative
surgical changes involving the superior labrum but no obvious retear. He noted restricted range
of motion of the left shoulder, slightly positive impingement signs, and good rotator cuff
strength. Dr. Okarmura diagnosed status-post left shoulder SLAP repair and debridement partial
rotator cuff tear with a mild frozen shoulder. He provided a steroid injection.
In September 8, 2014 and January 22, 2015 reports, Dr. McCaffrey treated appellant for
increasing left shoulder pain. He diagnosed left rotator cuff, status post repair, superior glenoid
labrum lesions (SLAP), left, cervical spondylosis without myelopathy, and primary localized
osteoarthrosis of the lower leg. Dr. McCaffrey noted that appellant was off duty. On
September 15 and December 5, 2014 he prescribed physical therapy.
Appellant submitted reports from Dr. Xuong Tang, dated August 11 and October 27,
2014, who noted a history of appellant’s work injury and treated her for increasing left shoulder
pain. Dr. Tang diagnosed left rotator cuff, status post repair, superior glenoid labrum lesions
(SLAP), left, cervical spondylosis without myelopathy, and primary localized osteoarthrosis of
the lower leg. He noted appellant was off duty.
Appellant was treated by Dr. Margaret Irish, an osteopath, on November 25, 2014 and
Dr. Carl Hodel, an osteopath, on December 23, 2014, for shoulder and chest pain. The
physicians noted diagnoses and indicated appellant was off duty.
On February 19 and March 19, 2015 appellant was treated by Dr. Fred J. Brenner, Boardcertified in emergency medicine, for chronic left shoulder, neck and chest/rib pain. Dr. Brenner
noted that appellant had left shoulder pain and decreased range of motion due to a rotator cuff
injury and repair. He diagnosed rotator cuff, left shoulder status post repair, superior glenoid
labrum lesions, left, cervical spondylosis without myelopathy, primary localized osteoarthrosis,
lower leg, enthesopathy of hip region, sleep disturbance, Tietze’s disease, sprain and strain of
sternoclavicular (joint). Dr. Brenner noted appellant was off duty.
Appellant also provided reports from Dr. Ryan dated January 27, 1998 to
March 27, 2015. In a report dated July 27, 1998, Dr. Ryan noted that appellant sustained an
injury originally to her ribs and the articulation of the ribs with the sternum. Appellant had
functional limitations and could not work as a meat inspector. Dr. Ryan opined that appellant
would have difficulty being employed in any capacity. On January 11, 2002 he noted that she
had an injury to the ribs articulation with the sternum and had significant functional limitation of
the left shoulder girdle. Dr. Ryan diagnosed strain of the chondrosternal region, cervical sprain
and chronic sprain of the acromioclavicular joint. He opined that appellant could not be
gainfully employed and was totally disabled. In work capacity evaluations dated January 11,
2002 and November 5, 2003, Dr. Ryan diagnosed strain and separation of the costa sternal
junction. He reiterated that appellant was disabled and noted restrictions on reaching, twisting,
pushing, pulling, lifting, squatting, kneeling, and climbing. On November 5, 2003 Dr. Ryan
6

noted diagnoses and opined that the mechanism of injuries supported the diagnosed
costochondritis as well as the sprain of the acromioclavicular and sternoclavicular joints. He
repeated that appellant was disabled from employment. Similarly, in a report dated March 27,
2015, Dr. Ryan opined that appellant’s ongoing pain and disability was the result of permanent
injury resulting in permanent limitation of the use of her upper limb. He noted that increased
activity did not promote increased functionality but more pain. Dr. Ryan noted that appellant
continued to be disabled from her job as a meat inspector.
In a decision dated April 24, 2015, OWCP affirmed the decision dated August 5, 2014.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work, after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.7
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative, and substantial medical evidence that the claimed recurrence of disability is causally
related to the accepted injury.8 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to the employment injury and supports
that conclusion with sound medical reasoning.9 An award of compensation may not be made on
the basis of surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal
relation.10
ANALYSIS
OWCP originally accepted appellant’s claim for strain and separation at costa sternal
junction, left shoulder girdle strain, left pectoralis major muscle strain, and multiple contusion of
the ribs. In a decision dated August 29, 2005, OWCP terminated appellant’s benefits effective
November 29, 2004. On May 3, 2007 the Board affirmed OWCP’s termination of benefits.
Subsequently, on August 24, 2010, OWCP expanded the claim to include sprain of the
chondrosternal joint, left sternoclavicular joint strain, and left fifth, sixth, and seventh rib
fracture. Thereafter, appellant submitted a Form CA-7, claim for compensation, for total
disability for the period August 24, 2010 to July 10, 2011. OWCP developed appellant’s claim
as recurrence of disability claim. The Board finds that the medical record lacks a well-reasoned
narrative from appellant’s treating physicians relating appellant’s claimed recurrent disability
beginning August 24, 2010 to her employment injury that is currently accepted for

7

20 C.F.R. § 10.5(x).

8

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

9

See Nicolea Bruso, 33 ECAB 1138 (1982).

10

Ausberto Guzman, 25 ECAB 362 (1974).

7

chondrosternal joint sprain, left sternoclavicular joint strain, and left fifth, sixth, and seventh rib
fracture.11
Appellant submitted a September 16, 2011 report from Dr. Ryan who noted that when he
last saw appellant in 2005 she was disabled from her meat inspector job. Dr. Ryan noted
appellant’s diagnoses and advised that she still had residuals of the injury that resulted in the
sternoclavicular arthritic changes and the nonunion of a sixth rib fracture. He opined that
appellant remained disabled as a meat inspector job. Dr. Ryan noted that as long as appellant
stays within her restrictions, which disabled her from being a meat inspector, she would remain
relatively asymptomatic. However, if she returned to her job she would become more disabled.
His restrictions on appellant’s return to work are prophylactic in nature. Fear of future injury is
not compensable under FECA.12 In a March 27, 2015 report, Dr. Ryan opined that appellant’s
ongoing pain and disability was the result of permanent injury causing permanent limitation of
the use of her upper limb. He noted that appellant remained disabled from her job as a meat
inspector. However, Dr. Ryan did not specifically explain whether appellant sustained a
recurrence of disability causally related to the accepted employment condition or otherwise
provide medical reasoning explaining why any current condition or disability beginning
August 24, 2010 is due to an accepted injury. Other reports from Dr. Ryan are of limited
probative value as they predate the claimed period of disability.
Appellant submitted numerous reports from Dr. McCaffrey.
In reports dated
December 3, 2010 to March 1, 2011, she reported being a meat inspector who was injured in four
different work accidents since 1983 that involved her left shoulder, a left rib separation, and her
back. Dr. McCaffrey diagnosed left shoulder sprain with persistent residuals, possible internal
derangement, acute and chronic costochondritis, and left sternoclavicular joint sprain. He noted
that appellant was off duty. In reports dated March 29 to August 18, 2011, Dr. McCaffrey
diagnosed left shoulder superior labrum tear, rotator cuff tendinosis, left sternoclavicular joint
sprain, costochondritis and multiple broken ribs, a single rib nonunion and chronic pain
syndrome. In a October 14, 2011 report, Dr. McCaffrey opined that appellant’s left shoulder
structural multiple muscle, tendon, labral injuries were directly related to her work environment
and the injury and injuries which occurred on March 7, 1983. He indicated that appellant’s job
status was unchanged and she continued to be significantly impaired. However, Dr. McCaffrey
did not specifically explain whether appellant’s disability beginning August 24, 2010 was
causally related to the accepted employment condition or otherwise provide medical reasoning
explaining why any current condition or disability was due to the employment injury. Other
reports from Dr. McCaffrey do not explain how appellant’s disability beginning August 24, 2010
was causally related to the accepted conditions.13
Likewise, reports from other physicians of record do not specifically support that
appellant sustained a recurrence of disability beginning August 24, 2010 causally related to the
11

As noted, supra note 5, OWCP paid appellant wage-loss compensation beginning August 22, 2012. Thus,
wage loss on and after that date are not at issue before the Board.
12

See Mary Geary, 43 ECAB 300, 309 (1991); Pat Lazzara, 31 ECAB 1169, 1174 (1980) (finding that
appellant’s fear of a recurrence of disability upon return to work is not a basis for compensation).
13

See William A. Archer, 55 ECAB 674 (2004) (the Board will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of claimed disability).

8

accepted conditions. These reports do not address how appellant had a spontaneous change in
her accepted conditions beginning August 24, 2010 which caused disability.
On appeal appellant asserts that her work-related condition was chronic and continued to
cause her disability. However, as found above, the medical evidence submitted does not contain
a rationalized medical opinion explaining why her claimed recurrent condition or disability on
August 24, 2010 was due to the March 7, 1983 work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of disability causally related to her accepted condition.
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2015 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: June 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

